Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
Mb. McFakland: * * *
I offer to stipulate as follows:
That the merchandise referred to in this case as Keen Arc Welding Carbons is a carbon product which was manufactured in and exported from the Federal Republic of Germany, commonly referred to as West Germany, on or before August 19,1959;
That said product is the same product as that referred to in the decision of this Court dated August 7, 1962, with respect to Reappraisement R59/16421 and 19 others, and the judgment of this Court with respect thereto, dated August 7, 1962.
It is further stipulated that the export value, as defined by Section 402(b) of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the merchandise involved, and that such value is the invoice unit price, net, packed.
Me. Beaveeman : * * * the Government so stipulates.
Ou the agreed facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such value is the invoice unit price, net, packed.
Judgment will be rendered accordingly.